 In the Matter of SEWELL MANUFACTURING COMPANYandAMALGAM-ATED CLOTHING WORKERS OF AMERICA, CIOIn the Matter Of WARREN SEWELL AND AVA SEWELL, D/B/A WARRENSEWELL CLOTHING COMPANYandAMALGAMATED CLOTHING WORKERSOF AMERICA, CIOCasesNos. 10-C-1821 and 10-C-1865,respectively.DecidedJanuary 15, 1947Mr. Louis S. Belkin,for the Board.Mrs. Leora Barfield,of Atlanta, Ga., for the Union.Mr. Shirley C. Boykin,of Carrolton, Ga.,Mr. Alexander W. E.Wilson, Jr.,of Atlanta, Ga., andMr. Don B. Howe,of Tallapoosa,Ga., for the Corporation.Mr. Robert D. Tisinger,of Carrolton, Ga., andMr. John I. Kelley,of Atlanta, Ga., for the Partnership.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDORDEROn August 2, 1946, Trial Examiner David Rein issued his Inter-mediate Report in the above-entitled proceeding, finding that theCorporation had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Corporation andcounsel for the Board filed exceptions to the Intermediate Report andsupporting briefs.On November 12, 1946, the Board heard oralargument at Washington, D. C., in Which both respondents partici-pated; the Union did not appear.'The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the Trial'The Union, however, sent a telegram to the Board requesting it to adopt the TrialExaminer's recommendations.72 N. L. R. B., No 19.85 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer with the modifications, additions and exceptions notedbelow.1.As fully discussed in the Intermediate Report, the Trial Exam-iner overruled at the hearing the Corporation's objections to the con-solidation of the above cases and denied its motion to sever them.Pursuant to the Board's interim order issued during the hearing deny-ing the Corporation's appeal from the Trial Examiner's rulings with-out prejudice to raising the question on exceptions, the Corporationrenewed its objections and motion in its Exceptions to the Intermedi-ate Report and at the oral -irgument.We have reviewed all the pro-ceedings and the record herein and find that, as the charge in Case No.10-C-1865 alleged that the Partnership, as successor to the Corpora-tion, was responsible for certain acts of interference by the Corpora-tion, the cases were properly consolidated pursuant to the Board'sRules and Regulations.2Moreover, we find that the consolidationdid not create any confusion of issues, impair the Corporation's abilityto defend, or otherwise prejudice its rights.Accordingly, we affirmthe Trial Examiner's rulings, overrule the Corporation's exceptionsthereto, and deny its motion for a new hearing.2.In its Exceptions, the Corporation generally charges the TrialExaminer with bias and prejudice and particularly excepts to hisruling denying its motion that he disqualify himself.The motion todisqualify was made for the first time after the Board had completedits case and the Corporation had put in a substantial part of its owncase, and only after the Trial Examiner had denied one of the Cor-poration's motions to dismiss.In view of the charges leveled against the Trial Examiner, we havecarefully scrutinized the record ; we find that the Trial Examiner con-ducted the hearing with cominendable fairness and impartiality andthat there is absolutely no basis for any charge of bias or prejudice.Nor are we persuaded that there is any merit in the Corporation'smotion to disqualify.Significantly, no evidence was offered, byaffidavit or otherwise, to support the motion or even to make out aprima faciecase for it.Moreover, a motion to disqualify must betimely made.Here, neither at the hearing nor in its Exceptions didthe Corporation submit any facts to excuse its apparent lack of dili-gence in delaying its motion until the latter stages of the hearing andWe,accordingly, overrule the Corporation's exceptions in this respect.2Article II, Section 36 (b) of National Labor Relations Board Rules and Regulations-Series 3, as amended,since renumbered Section 203 42 of National Labor Relations BoardRules and Regulations-Series 43 To account for the delay the Corporation merely makes the assertion in its Exceptions,without supporting facts, that "Respondent made allegation with respect to [the Trial Ex-aminer's] disqualification which it had at that time just found out on information whichitbelieved to be true." SEWELL MANUFACTURING COMPANY873.We agree with the Trial Examiner that the Corporation, by vari-ous acts and statements of its supervisory employees, detailed in theIntermediate Report, interfered with, restrained, and coerced its em-ployees in violation of Section 8 (1) of the Act. In so doing, we adopthis finding that Supervisor Gardner engaged in surveillance of theUnion's meeting hall and meetings, for which the Corporation wasresponsible.Unlike the Trial Examiner, however, we do not rely onsimilar acts of surveillance by non-supervisory employees LewinThompson, Lawrence Baxter, Hoyt Broadwell, and Ray Sewell, whoseacts,we find, on the state of the record, are not imputable to theCorporation.As part of the Corporation's coercive conduct, the Trial Examinerproperly found, in effect, that Lovvorn, the Corporation's secretary-treasurer in charge of production, reprimanded Troy Payton andanother employee, Kugler, because of their protected union or con-certed activity with other employees in seeking to obtain a wage in-crease.4Corroborating, in material respects, Troy Payton, whosecredited testimony concerning this occurrence is summarized in theIntermediate Report, Supervisor Pritchard testified that Lovvorn,referring to Troy Payton's and Kugler's efforts to obtain a wageincrease, told them that "they had caused a lot of disturbance on thatjob and other jobs and that they caused disturbance between the girlsand things like that and said he didn't approve of that." Signifi-cantly, there is no evidence that either of these employees had atany time, in fact, created a disturbance.Pritchard further testifiedthat, after Troy Payton and Kugler had retracted their previousnotice that they intended to quit if no raise were forthcoming, Lov-vorn summoned two office employees to witness Troy Payton's andKugler's reply to Lovvorn's question, "Do you want to work or doyou not and go back to your machine and cause no more trouble?"We also concur in the Trial Examiner's finding that SupervisorIvey's interrogation of employee Hr ralson concerning her member-ship in the Union waspen, seviolative of the Act.5Hence, contraryto the Corporation's contention, it is immaterial whether or not Haral-son believed herself thereby coerced.The test of interference, re-straint, and coercion under Section 8 (1) of the Act does not turn4It has uniformly been held that concerted activity for the purpose of obtaining a wageincrease is protected.See, for example, N.L. R B v. Central Steel TubeCo , 139 F (2d)489 (C C A 8), enf'g 48 N. L R. B 604,N L. R. B. v. Condenser Corporation of America,128 F. (2d) 67, 74-75 (C C A. 3), enf'g as modified 22 N L. R B 347,N. L. R. B. v.Tovrea Packing Co.,111 F. (2d) 626, 629 (C. C. A 9), enf'g as modified, 12 N. L. R. B.1063, cert denied 311 U S 668 To the same effect, see NL R B v Ilymie Schwartzd/b/a Lion Brand Manufacturing Company,146 F (2d) 773, 774 (C C A 5), enf'g 55N L. R B 798'It J HeinzCovN L R B ,311 U S 514, 518, 520, P77.Glatfelter Co v N L. R. B,141 F (2d) 631, 6..33 (C C A 3) , NL. R B v. Cities Service OilCo, 129 F. (2d) 933,934 (C C A 2) 88DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the success or failure of the attempted coercion, but rather hingesupon whether the employer engaged in conduct which, it may reason-ably be said, tends to interfere with the free exercise of employeerights under the Act.'Consequently, the Trial Examiner properlyexcluded, on the Board attorney's objection, questions which the Cor-poration's attorney asked Haralson on cross-examination regardingher reaction to Ivey's interrogation.4.The Trial Examiner also found that the Corporation, after re-suming operations following the economic lay-off, refused to reem-ploy Eppe Summerville, Troy Lee Payton, Lonle Summerville, CordiaPayton, James O. Lee, and Bunnie McPherson, all of whole had madetimely application for work, because of their union activity, andthereby violated Section 8 (3) of the Act.We, however, only agreethat the Corporation discriminated against Eppe Summerville, TroyLee Payton and Lonie Summerville, and find that there is insufficientevidence to support the finding with respect to the remaining threecomplainants.As discussed in the Intermediate Report, Eppe Summerville, al-though concededly a competent employee with 14 years' experience inthe Corporation's employ, was never recalled.The Corporation, how-ever, seeks to excuse its failure to rehire her solely on the ground thatno work was available for her on resumption of operations, and thatwhen an opening did subsequently arise she had another job.Yet,itdoes not satisfactorily explain why, about 6 weeks .before EppeSummerville obtained other employment, the Corporation, withoutfirst offering her a position, hired for no particular work, as Secre-tary-Treasurer Lovvorn testified, "quite a number" of new and in-experienced employees whom it was obliged to train before assigningthem to productive work.Moreover, Lovvorn's adinission at the hear-ing that he had made no effort to verify with Eppe Summervillewhether she had other employment when work allegedly becameavailable, and Eppe Slunmerville's uncontradicted testimony, whichwe credit, that during her interview for employment Lovvorn char-acterized her work as "one of the best," cast considerable doubt on, thevalidity of the Corporation's explanation.Viewing the Corporation'sunpersuasive reason for not recalling Eppe Summerville, whose prom-inence in the union movement in the plant was well known to it,7in the light of all facts and circumstances in the case, including itsIN. L R. B v Illinois Tool Works,153 F (2d) 811 (C. C. A.7) ; Matter of Clark Bros.Co, Inc,70 N L R B 8024Appraising Secretary-Treasurer Lovvorn's testimony in the light of all the evidence, we,like the Trial Examiner, cannot credit his denial of knowledge of Eppe Summerville's unionmembership and activity, or the asserted reason for not recalling her. Similarly, we can-not credit his testimony concerning his lack of knowledge of the union membership andactivity of Troy Payton and Lonic Summerville,whose cases are hereinafter discussed, andthe reasons for not reemploying them. SEWELL MANUFACTURING COMPANY89other unfair labor practices, we are of the opinion and find that theCorporation was discriminatorily motivated in denying Eppe Sum-merville reemployment."With respect to Troy Payton, the Corporation contends that it didnot rehire her when it reopened its plant because it selected only thebest employees to fill its initial needs and Troy Payton was generallyinefficient due to her absences from her machine and carelessness.Nonetheless, notwithstanding her alleged inefficiency, the Corporationadmits that it would have reemployed her after production had gottenunder way had she not in the meantime acquired other employment.Although the Corporation, unless unlawfully motivated, was privi-leged to select for employment those employees it deemed best quali-fied when it resumed operations, we, like the Trial Examiner, areunable, under the circumstances herein, to attach any credence to itsexplanation for not recalling Troy Payton.Thus, despite the factthat Troy Payton concededly possessed sufficient competence to war-rant reemployment, the Corporation nevertheless, without first offer-ing her a job, hired new and inexperienced employees.Nor are wesatisfied that the record bears out the Corporation's assertion in itsExceptions that new employees were first hired after Troy Paytonobtained other employment'Even were the contrary assumed, therecord still does not convincingly establish that the Corporation actedon information of Troy Payton's new employment. Thus, althoughLovvorn testified that he learned from "someone" about Troy Payton'snew job, there is not only no evidence of the identity of the individualwho supplied this information or the date it was given, but Lovvornadmittedly never troubled to ascertain the truth of this informationwith Troy Payton herself.That Troy Payton's new employment was not the real reason but amere pretext for the Corporation's failure to rehire her is furtherdemonstrated, quite apart from her conceded qualification for reem-ployment, by the fact that Payton was a capable employee whose effi-ciency compared very favorably with that of other employees whoWere rehired.According to her uncontradicted testimony, which we8Whileunionactivity "in itself is no bar to the discharge of an employee for legitimatereasons, it maywell disclosethe real motive actuating an anti-union employer in discharge-ing such 4n employeewhen thereasons given for the action do not ring true."Burk Bros.y 1'L ILB , 117 F (2d) 686,687 (C C.A. 3), enf'g as modified,21 N L It.B. 1281, cert.dewed 311 U S 58811The recorddoes not preciselyindicatethe date when the Corporation began hiring newemployeesLovvorn,duringthe early partof his testimony,testified that a new employeewas lured in November 1945, and later in his testimony stated that such employee was hiredabout December,"possibly a month" after theCorporation resumed operations(viz,Novem-ber 1,1945).It isnoteworthy that,although the Corporation could have verified fromits records the precise dates it hired new employees,as it had done with respect to theemploymenthistoryof other employees,it failed to do so. In these circumstances, weinfer and find, as did the Trial Examiner,that the Corporation hired new employees beforeTroy Paytonobtainedotheremployment on November 29, 1945. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredit, her production exceeded the average employee quota, she hadbeen complimented for this by her supervisor, Pritchard, and she hadnever been criticized for poor work.Although Troy Payton was re-quired to redo some of her work because the stitches used were too long,Pritchard admitted that other employees, some of whom were subse-quently reemployed, were similarly required to correct their work.Besides, as Troy Payton also credibly testified without contradiction,less work was returned to her for restitching than to other employees.In this connection it is significant to note that there is no evidence thatPayton had ever been admonished to decrease her production and im-prove the quality of her work.As for her absences from her machine,not only did Troy Payton testify credibly that she had never beenreprimanded for such conduct,10 but the record discloses that it was acommon practice for employees to leave their machines and it doesnot appear that Troy Payton abused this privilege more than herco-workers.Also, at her interview for reemployment, Lovvorn in-stead of mentioning her alleged inefficiency or improper absences fromher machine, as would be expected if such were the case, merely askedher whether she was ready to return'to work.In view of Troy Payton's recognized satisfactory service, the ab-sence of any reasonable explanation for not recalling her, and theCorporation's other unfair labor practices, we find that the Corpora-tion's true motive in not offering her employment was her membershipin and activity on behalf of the Union.We, like the Trial Examiner, also find that Lonie Summerville wasdenied reemployment because of her known union activities, and notfor the reason urged by the Corporation that her work was undesirable.In addition to her 14 years' history of satisfactory employment withthe Corporation, during which time the quality of her work had notmaterially changed, Lonie Summerville credibly testified, withoutcontradiction, that her normal production output was almost doublethe average employee requirement.No evidence was adduced that shewas ever admonished to decrease production and improve the qualityof her work, or that she was directed to redo more work than other10 In this respect, we do not credit the testimony of Lanier,who was in charge of theplant in which Troy Payton was employed,that lie had spoken to her about being awayfrom her machine probably more than once, the last time being in the spring of 1945. Notonly was Troy Payton's testimony not contradicted by her immediate supervisor,Pritchard,who, it would be expected,would have reprimanded her if Troy Payton had,in fact, beenaway from her machine too much,but Lanier's testimony was indefinite and unconvincing.Thus, Lanier merely testified that he was "not positive about going to her personallymyself and saying a whole lot about her work but [he had] spoken to her about being awayfrom her machine and getting up and going out before recess and leaving the machine," andthat he was not positive"as to talking[to her] more than once but in [his]opinion [hehad] spoken to her more than one time,"the last occasion being in the spring of 1945.Even assuming that Lanier did speak to Troy Payton about her absences from the machine,the Corporation did not attach any significance to her purported misconduct inasmuch asit concedes that she was considered qualified for reemployment. SEWELL MANUFACTURING COMPANY91employees who were subsequently rehired.That the Corporation didnot consider her work record inadequate for reemployment is furtherapparent from her undisputed testimony, which we credit, that at thetime she filed her application Lovvorn asked her whether she wasreach to return to work and whether she had read the Corporation'shandbook. of rules and regulations. In these circumstances, we are ofthe opinion that the Corporation's failure to rehire Lonie Summer-ville in preference to new and untrained employees, as it insists itwould have clone in Troy Payton's case despite the latter's allegedinefficiency, was motivated by its opposition to the Union, manifestedin its anti-union conduct and the other discriminatory dischargesdiscussed above.Accordingly, we find that the Corporation, by failing to reemployEppe Summerville, Troy Lee Payton, and Lonie Summerville, dis-criminated against them in regard to their hire and tenure of employ-ment, thus discouraging membership in the Union in violation ofSection 8 (3) of the Act "lWe also find that by such conduct theCorporation interfered with, restrained and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act andthereby violated Section 8 (1) thereof.Whether the Corporation'sdiscriminatory conduct be viewed as a violation of Section 8 (1) orSection 8 (3) of the Act, we find that effectuation of the policies ofthe Act requires the remedy set forth below.Turning to the Corporation's failure to reemploy Cordia Payton,Jaines O. Lee, and Burnie McPherson, we are not convinced that therecord supports the Trial Examiner's finding that the Corporationwas motivated by anti-union considerations.Thus, the evidence, inour opinion, does not adequately establish that Cordia Payton andBunnie McPherson were leaders in the union movement at the plantor that the Corporation was aware of their union membership oractivities.In these circumstances the Corporation's explanation fornot reemploying Cordia Payton because of the poor quality of herwork and her obstinacy in not obeying orders to correct defectivework, which latter fact she did not deny at the hea ring, appears to beplausible.Similarly, the Corporation appears to have acted not un-reasonably in refusing to rehire Bonnie McPherson because, as therecord discloses, she was not qualified to perform any of the newoperations in the plant and her age and physical condition militatedagainst teaching her a new job.As for Lee, who was a presser, thereu The fact that the Corporation also failed to rehire 59 other former employees, asLovvorn testified, does not, under the circumstances of this case, overcome the positiveevidence of discrimination against these three employees,and we so findTriplex ScrewCompany v N L R B,117 F (2d) 858, 861 (C C A 6), enf'g as modified 25 N L R B,1126;N L. R. B. v. American Mfg.Co, 106 F (2d) 61, 67-68 (C. C. A 2), onf'g asmodified 5 N L R B. 443, aff'd as modified 309 U S 629 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDis no evidence that a position was available for him or that the Cor-poration's policy of filling openings with returning veterans was,under the circumstances herein, unreasonable.Accordingly, we shalldismiss the complaint as to these three employees.5.We have also considered the Board attorney's exceptions to theTrial Examiner's recommendation that the allegations of the amendedcomplaint, that the Partnership discriminated against James 0. Leeand Hobart Entrekin, be dismissed, and we find the exceptions to bewithout merit.12Accordingly, we shall overrule these exceptions.The RemedyWe have found that the Corporation violated the Act by, amongother things, interrogating its employees concerning their unionaffiliation and the identity of members of the Union, threatening todiscontinue operations if the Union succeeded in its organizationalcampaign, reprimanding employees for their concerted or unionactivities in seeking a wage increase, and keeping the Union's meetinghall and meetings under surveillance. In addition, the Corporationactually penalized three employees involved herein for their organiza-tional and concerted, activities, by discriminatorily refusing them re-employment after it reopened its plant following an economic lay-oft.Such discrimination, in the language of the Circuit Court of Appealsfor the Fourth Circuit, "goes to the very heart of the Act." 13Upon the entire record, we infer and find that the Corporation'sillegal activities,mentioned above, disclose an intent to defeat self-organization and its objects, and an attitude of opposition to the pur-poses of the Act. Because of the Corporation's unlawful conduct andthe underlying purposes manifested thereby, we are convinced thatthe unfair labor practices found are persuasively related to the unfairlabor practices proscribed by the Act and that danger of commissionin the future of any or all of the unfair labor practices defined in theAct is to be anticipated from the Corporation's conduct in the past.The preventive purposes of the Act will be thwarted unless our orderis co-extensive with the threat.'4 In order, therefore, to make effectivethe interdependent guarantees of Section 7, to prevent a recurrenceof unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the12Although in our opinion there ii merit in the Board attorney's contention that theamended complaint may reasonably be construed as alleging that the partneiship inde-pendently violated Section 8 (3) of the Act in refusing to hire Lee and Entrekin, we findthat the i ecoi d does not support such a findingi'NL. RB. v Entwistle ManufacturingCo , 120 F.(2d) 532, 536 (C C A 4) SeealsoNLR B v Automotive Maintenance MachineryCo,116 F (2d) 350, 353(C C A 7)i'N L R B. v. Express Publishing Company,312 U S 426,Mail Department StoresCov. NL R B— 326U 8 376 SEWELL MANUFACTURING COMPANY93Act, we shall order the Corporation to cease and desist, not only fromthe unfair labor practices herein found, but also from in any othermanner interfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, and totake certain affirmative action designed to effectuate the policies ofthe Act.Laving found that the Corporation discriminated in regard to thehire and tenure of employment of Eppe Summerville, Troy Lee Pay-ton, and Lonie Stulunerville, we shall order the Corporation to offerthese employees immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and to make them whole for any lossof pay they ivay have suffered by reason of the discruination againstthen by payment to each of them of a sum of money equal to theamount which she normally would have earned as wages from thedate of the discriniinatlon against her to the date of the Corporation'soffer of reemployment, less her net earnings during said period. In-asinu_h as it is impossible to determine the exact date on which theseemployees would have been recalled to work had they not been dis-cruninated against, we shall fix the date of discrimination as the dateon which the first female employee, not previously employed by theCorporation. was hired.lire also expressly reserve the right to modify the back-pay andieinstatemneiit provisions if made necessary by a change of conditionsin the future, and to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.15ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Sewell Manufacturing Com-pany, Bremen, Georgia, and its officers, agents, successors, and assignsshall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, CIO, or any other labor organization of its employees,by refusing to reemploy any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment, or anyterm or condition of their employment;Matter of FaumootCireamelil Company/,64 N L it B 824;ofN L.R 13 v NewYorlNerchandls+naCo ,134 P (2d) 949(C C A 2)International Un,on v Eagle PieherMining&SmeltingCo 65 S Ct 1166 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interrogating its employees concerning their union member-ship, activities, or sympathies, or the identity of members of the above-named union or any other labor organization;(c)Warning its employees that it will close its plant or take othereconomic reprisals if the above-named union or any other labor or-ganization succeeds in organizing its plant;(d)Reprimanding its employees for engaging in concerted orunion activities;(e)Engaging in surveillance of the meeting hall or meetings of theabove-nailed union or any other labor organization;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, CIO, oranyother labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Eppe Summerville, Troy Lee Payton, and Lonie Sum-merville immediate and full reinstatement to their former or suro-stautially equivalent positions, without prejudice to their seniorityor other rights and privileges ;(b)Make whole Eppe Summerville, Troy Lee Payton, and LonieSummerville for any loss of pay they may have suffered by reasonof the Corporation's discrimination against them, by payment to eachof them of a sure of money equal to the amount which she normallywould have earned as wages from the date of the discriminationagainst her, as determined in the remedy section of our Decision, tothe date of the Corporation's offer of reemployment, less her net earn-im,s during such period;(c)Post at its plant at Bremen, Georgia, copies of the noticeattached hereto, marked "Appendix A." 16Copies of such notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Corporation's representative, be postedby the Corporation immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days, thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Corporation to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) clays from the date of this Order, what steps the Cor-poration has taken to comply herewith.',rn the event that this Order is enfoieed h, a dreiev of a Cn(nit Coint of A"seals,there shall be msrrtrd, before the words "A Decision and Ordei" the words ` A Decreeof the United States Circuit Court of Appeals Enfoi eing SEWELL MANUFACTURING COMPANY95IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the respondent, Sewell Manufactur-ing Company, has discriminated against Cordia Payton, James O.Lee, Bunnie McPherson, Hobart Entrekin, W. B. Rabun and Will W.Barger ;AND IT is FURTHER ORDERED that the complaint, insofar as it allegesthat the respondents, Warren Sewell and Ava Sewell, doing businessasWarren Sewell Clothing Company, engaged in unfair labor prac-tices, be, and it hereby is, dismissed.MR.JAMESJ. REYNOLDS,JR., took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not discourage membership in Amalgamated ClothingWorkers of America, CIO, or any other labor organization byrefusing to reemploy any of our employees, or in any othermanner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of employment.We will not interrogate our employees concerning their unionaffiliation, activities, or sympathies, or the identity of membersof the above-named union, or any other labor organization.We will not threaten our employees to close our plant or takeother economic reprisals if the above-named union or any otherlabor organization succeeded in organizing our plant.We will not reprimand our employees for engaging in con-certed or union activities.We will not engage in surveillance of the meeting hall or meet-ings of the above-named union or any other labor organization.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of our discrimination :Eppe SummervilleTroy Lee PaytonLouie SummervilleWe will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,731242-47-vo] 72-S 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDto form labor organizations, to join or assist Amalgamated Cloth-ing Workers of America, CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate iii regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor o rganization.--------------------------------- --(Employer)By ---------------------- ------------(Representative)(Title)Date----------------------------NOTE : This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTCllr.Louis S. Belkoi,for the BoardnibsLeora Barfield,of Atlanta,Ga., for the UnionMessrs ShileyC Boilkiii,of Car,4lexandei1V E.Wilson.Ji ,elfAtlanta, Ga, andDon B Howe,of Tallapoosa,Ga, for the CorporationMessrs. Robert D.Tisvngei,of Cariolton,Ga, and.Jolin IKelley,of Atlanta,Ga, for the Partnership.STATEMENT OF TSIE CASEUpon an amended charge duly filed by Amalgamated Clothing Workers ofAmerica (C10), herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated May 10, 1946, against Sewell ManufacturingCompany, herein called the Corporation, alleging that the Corporation had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section S (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat 449, herein called the ActTheieatter, charges were filed by the Union against Warren Sewell and Ava,Sewell, d/b/aWai ren Sewell Clothing Company and the two cases were con-solidated by an order of the Board dated May 29. 1946Thereafter, the com--plamt ironed against the Corporation was withdrawn, and the Board, by itsRegional Director issued its complaint on the consolidated cases dated May 31,1946. against the Corporation and the Partnership alleging that both had en-gaged in and were engaging in unfair labor piactices aftecting commerce withinthe meaning of Section S (1) and (3) and Section 2 (6) and (7) of the Act.Copies of the complaint accompanied by notice of hearing thereon were dulyserved upon the Corporation, the Partnership, and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Corporation had inteifered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by urging, per- SEWELL MANUFACTURING COMPANY97suading and warning its employees to refrain from joining or retaining member-ship In the Union; keeping under surveillance the activities, meetings, andmeeting places of the Union; inquiring of its employees whether they weremembers of the Union ; and holding out its attorney, Clifford R Wheeless, tobe an impartial neutral observer, not paid for his services, and providing saidWheeless with company time and property for the purpose of restraining eur-ployees in the exercise of their rights guaranteed in Section 7The complaintfurther alleged that the Partnership was a successor to the Corporation and assuch responsible for the unfair labor practices of the Corporatioi set forthaboveThe complaint fun they alleged that the Corporation had discharged orlaid off and thereafter failed or refused to reemploy Troy Lee Payton, CordiaPayton, Eppe Summerville, Lonie Suniuerville, Bunnie D. McPherson, J 0Lee,'W B. Rabun, Will W Barger, and Hobart Entrekin, because the said em-ployees engaged in concerted activities and joined and assisted the UnionInaddition, the complaint alleged that the Partnership, as the successor to theCorporation, and while continuing the employer-employee relationship previouslyestablished by the Corporation refused to hire or reemploy J O. Lee, becausethe said Lee engaged in concerted activities with other employees and joinedand assisted the UnionIn their answers, both the Corporation and the Partnership admitted theallegations as to commerce, but each denied that it had engaged in and unfairlabor practices, and that the Partnership was a successor to the Corporation1'tirsuant no notice, a hearing was held from June 10 to 13, 1946, both datesinclusive, at Buchanan, Georgia,' before the undersigned, the Trial Examinerduly designated by the Chief Trial ExaminerThe Boaid, the Corporation,and the Partnership were represented by counsel, and the Union by a repre-sentativeFull eppoitunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all partiesAt the opening of the hearing, both the Corporation and the Partnershipmoved to sever the cases, arguing, among other things, that the Board orderconsolidating the cases had been made without notice to them and hearingthereonThese motions were denied by the undersignedThe undeisignedalso denied requests to hear evidence on the motion to sever before takingother evidence, and to postpone the hearing, in order to allow an appeal to theBoard.Counsel for the Corporation thereafter dispatched a telegram to theBoard appealing from these itihngs and requesting a hearing on the questionof consolidationThe Board, by telegraphic order dated June 13, 1946, deniedthe request for special appeal, without prejudice to renewal of the questionon exceptions to the Intermediate ReportAlso at the opening of the hearing, counsel for the Partnership moved to makethe complaint more specific.This motion was granted in part and denied in partDuring the hearing, counsel for the Corporation moved to dismiss the allegationin the complaint that the Corporation had discriminatorily discharged and there-after refused to reinstate Hobart Entrekin, on the ground that Entrekin's namewas not included in the charge filed against the Corporation although it was in-'This name appeared in the complaint as J C Lee, but at the hearing counsel for theBoard stated that the correctnamewas J 0 Lee2On the first day of the hearing, the Trial Examiner of dered, that for the convenienceof the parties,the hearing reconvene in the schoolhouse at firemen, GeorgiaDuring theluncheon recess,the school authorities withdrew the permission previously granted to holdthe hearingthere, and, accordingly, the hearing reconvened at Buchananwhen the hear-ing was reconvened, counsel for the Board moved that the heal fug be moved to Atlanta,GeorgiaUpon objection by counsel for the Corporation, this motion was denied 98DECISIONS OF NATIONAL LABOR RELATIONS' BOARDeluded in the charge filed against the PartnershipThe motion was denied by theundersigned.'At the close of the Board's case, the Corporation and the Partnership renewedtheir motions to sever which were denied by the undersignedThe Corporationalso moved to dismiss paragraph 5 (d) of the complaint with regard to the activi-ties of one ii'heeless, and both the Corporation and the Partnership moved to dis-miss the entire complaintAll of these motions were deniedCounsel for theCorporation also moved to dismiss the allegation of the complaint that the Unionwas a labor organization within the meaning of Section 2 (6) of the-ActTheundersigned, in denying this motion, stated for the record that the referenceto Section 2 (6) of the Act in the complaint was obviously a clerical error, sinceit is Section 2 (5) of the Act that defines the term labor organization }Toward the end of the third day of the hearing, counsel for the Board moved toamend the complaint to allege that the Partnership, as a successor to the Corpo-Thisamendment was allowed over the objections of both the Partnership and the Cor-poration sThe Partnership and the Corporation thereupon renewed their motionsto sever, counsel for the Corporation placing his motion on the ground that thecases were originally consolidated "to allow this man [the Board attorney] to goon a fishing expedition"'These motions were denied by the undersigned.Coun-sel for the Corporation then moved to dismiss the complaint. on the ground thatby allowance of the amendment against the Partnership the Corporation hadbeen denied due process of lawUpon denial of this motion by the undersigned,counsel for the Corporation moved to disqualify the undersigned.'The undei-signed denied this motion without commentSince, however, counsel for the Cor-poration renewed this motion in their memorandum brief to the undersigned, itwould be desirable, at this point, to comment briefly on the reasons for the denialof the motion. In the first place, the undersigned denied the motion because itwas not timely madeA motion to disqualify an Examiner on the ground thathe,is biased or partisan is a serious matter.Any attorney who has within hispossession facts which justify such a motion, owes it to his client and the Boardto present such facts at the outset of the hearing in order to prevent a miscar-riage of justiceIt is liiiidly propel, however, ton an attorney to withhold knowl-edge of such facts and reveal them, only after the hearing is more than halfcompleted, and because the Examinee has denied a motion of his or ruled againsthim on said point.To allow such a procedure would make it impossible to con-aThat every single clement in a complaint issued by the Boardneed not becovered by acharge filed with the Board has beenexpressly decided by the SupremeCourtNationalLicorice Co v N L. R B ,309 U S 350 See alsoMatter of TheHalls Brothers Company,67 N L It B 1249 At the time the representative for the Union moved to amendthe chargeSince the Board Rules and Regulations do not pros idefor the filingof chargeswith a Trial Exanunci, this motion was denied4It should be noted that Mr Wilson,counsel forthe Corporation on having his attentiondirected to this clerical error, made aclaimof "surprise "5 -MrWilson,counselfor the Corpoiation, stated shat although "at first blush" it wouldappear that the Corpoiation was not affected by this amendment, lie nevertheless believedthe interests of the Corporation might insome manner beinvolvedIt shouldalsobe noted that after the allowing of the ansendinent none of the pastiesasked for acontinuance''DerWilson, for the Corporation, added the additionalgroundthat he was "outr.iged7This followed a request that the undervgned take the stand, whichrequestwas deniedMr Wilson, for the Corporation, then stated lie could prove thatthe undersigned was "oneof the founders of a union of employees of the NLRB and that as such ,[he] at-tempted to amalgamate thatunion tothe CIO." SEWELL MAN I FACTL; PING COMPANY99duct orderly hearingsMoreover, such conduct on the part of the attorney in-volved reflects not an attempt to secure justice for his client but rather 'an eftortto intimidate the presiding officer.Secondly, the undersigned does not considerthat the statement made by counsel for the Corporation, assuming for this purposethat the statement is supported by evidence,' would constitute a basis fordisqualification.The Partnership, at the close of the Corporation's case, again moved to dismissthe complaint, which motion was denied.At the close of the hearing, the Partner-ship again renewed this motion, and the Corporation renewed its motions madeduring the hearingThese motions were taken under advisement, and aie dis-posed of by the findings and conclusions of this Intermediate ReportAlthough afforded an opportunity to do so, none of the parties arguedorally.The Corporation and the Partnership filed memorandum briefs with theundersigned.Upon the entire record in the case, and from his observation of the witnesses,the unden signed makes the following :FINDINGS OF FACTITHE BUSINESS OF THE CORPORATION AND THE PARTNERSHIPSewell DIanutacttuing Corporation is a Georgia corporation with its prin-cipal place of business at Bremen, Georgia.During the year prior to September,1945, the Corporation purchased a substantial amount of cloth and trimmingsfor men's clothing, a major portion of which was shipped to its plants at Bremenand Bowden, Georgia, from points outside the State of GeorgiaDuring the sameperiod, the Corporation manufactured, produced, and sold a substantial amountof men's clothing, of which a major portion was shipped outside the State ofGeorgia.Since September 20, 1945, the Corporation purchased a substantialamount of cloth and trimmings for men's clothing, of which a major portion wasshipped to its plant at Bremen, Georgia, from points outside the State of Georgia.During the same period, the Corporation manufactured, produced and sold at itsBremen plant a substantial amount of men's clothing, a major portion of whichwas shipped outside the State of Georgia.Warren Sewell and Ava Sewell, doing business as Warren Sewell ClothingCompany, is a partnership established in the Site of Georgia and engaged inthe business of manufacturing men's clothing at Bremen and Bowden, Georgia.In the 6 months prior to the hearing, it received raw materials in excess of 50percent of its total intake of raw materials from points outside the State ofGeorgia.During the same period, it shipped finished products in excess of 50percent of its total production to points outside the State of Georgia.At the hearing, both the Corporation and the Partnership conceded that theywere engaged in interstate commerce within the meaning of the Act.IITHE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, CIO, is a labor organizationadmitting to membership employees of the Corporation and the Partnership.8Although it is unnecessary for a ruling on the motion to disqualify to determinethe truth or falsity of Mr. Wilson's allegation, nevertheless, to clear the record on thispoint, the undersigned wishes to take this opportunity to state that the accusations uponwhich Mr. Wilson based his motion to disqualify, set forth in footnote7, supra,are nottrue. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coetcion1 In generalIn 1944 the Corporation was manufacturing clothing at three plants, two inBremen, Georgia and one in Bowden, Georgia In the spring of 1944, the Unionbegan an organizing drive among the Corporation's employees, and starting withJune, 1944, the Union held regular monthly meetings at a union hall in Bremen.The oigamzi ng activities were carried on openly in the plant and in town, andknowledge of the Union's campaign was widespread throughout the town andthe plant.The Board introduced testimony to show acts of interference, restraint andcoercion by the Corporation's officers and supervisors after the commencementof the organizational campaignSubstantially all of this testimony was deniedby witnesses for the Corporation. It is accordingly, necessary, to review allof these incidents and make findings based on ci ed ability in each caseThree of the Board witnesses ° testified about a speech made to the assembledemployees of the Brennen plant in August, 1944, by A. R Lovvorn, secretary-treasuier of the Corporation and in charge of productionAccording to theirtestimony, Lovvorn in his speech spoke "about how Bremen had prospered duringthe time the plant has been there without outside help and they didn't needoutside interference to keep on." Lovvorn admitted making this speech, althoughlieplaced the time at about December, 1944He testified, however, that lie wasreferring to the problem created by employees leaving to work in munitions andairplane factories in the vicinity.The undersigned cannot credit this testimonythat Lovvorn would refer to the efforts to hire away his employees as "outsidehelp" and finds that Lovvoin was in fact referring to the oiganizational campaign.This finding is fns then supported by the credited testimony of Troy Lee Payton,that Lovvorn did not in this speech say anything about employees leaving theplant, as well as by the incidents recounted) below.In July or August, 1944, several of the employees working on canvass, gavenot ice that because of the Corporation's refusal to give them a raise, they wouldquit.According to Troy Lee Payton, Lovvorn called in the two employees mostactive in organizing this movement, Troy Payton and Betty J. Kugler, "and hesaid he had tried to get us a raise and that it looked like we was trying to causetrouble and he said it looked like we was trying to tell him what he could orcouldn't do and nobody could tell him what he should or shouldn't do and thatwas his place and no union could tell him what he could or couldn't do " In theversion of Flora Pritchard, Payton's supervisor, Lovvorn made substantially allof these statements but did not mention the UnionLovvorn gave a somewhatdifferent version of the incident but also denied that he mentioned the Union.The undersigned finds Troy Lee Payton's version of- this incident to be themost credible and finds that the conversation occurred as testified to by her10Troy Lee Payton testified further that in July, 1944. her supervisor FloraPritchard, while seated next to Payton at her machine. began a conversation°Eppo Summerville, Troy Lee Payton, and Lucille Shockley10This finding makes it unnecessary to pass on the question, whether under Pritchard'svei Sion of the incident, Lovvorn's conduct, in the absence of any mention of the Union, con-stituted an mterfei ence with concerted activityCf.N. L R. B. v. Mackay Radiod-Tele-graphCo.304 U S 333, 344,N L R, B v. Hymic Schioartz,146 F. (2d) 773,774 (C C A.5) , Carter CarburetorCorp v N L R B,140 F (2d) 714, 717-718 (C CA. 8);FirthCarpet Co v N L R B,129 F (2d) 633, 636 (C C A 2),Matter of Rockingham PoultryMarketing Cooperative, Inc,59 N L R B. 486 SEWELL MANUFACTURING COMPANY101about the Union "and said MYlrWarren Sewell said he wouldn't run the shopunder a union and she was talking on and asked me what I thought about it."Later in July, according to Payton, Pritchard told her that she, Pritchard, "wassurprised at me at belonging to the Union " Flora Pritchard was somewhatevasive in hei testimony on these incidentsShe testified that in the fall of 1944,Payton asked her if she would feel any different toward any of her "hands" whohad "signed a card." that she replied, "No." that Payton then asked her if shehad lieai'd that lllrWarren Sewell said "that he would not run under a union?"and that she, Pritchard, ieplied. "Yes, I heard that, but MrWarren did not tellme that " Pi itcliard l'ui thei testified that "it was generally talked over theshop" that ".AirW u':en Sewell said that he would not run under a union." Theundersigned credits Troy Lee l',ayton's testimony and finds that the incidentsoccurred as testified to by herlima Lee tesufied that Paul Joiies, foreman of the pressers in Plant 1, and incharge of the piessuig machines in all plants, came by her machine one daywhen she had "spine unio,i pipers lying on the table ""According to her testi-mony, Jones 'picked one la Union paper l up and asked me what the news wasanti I sand. 'Good news', and lie picked it up and says, `it is a moon paper and Idon't call that good news and if you knew anything, about the union you wouldn'tget in it', and he pounded his fist on the table and said `They are a bunch of Jewsand crooks and Sewell will not operate under a union'." This testimony wascorroborated by Lucille ShockleyJones denied making these remarks.Hisversion of the incident, was as follows:Well, I came by the machine she was reading the paper and I asked herwhat is the news and she just held the paper tip and I said, "That is nonews "Q What was the paper do you recall?A I don't know, I couldn't tell you what it wasQ Do you recall who put the paper out, or what masthead it hall?A No, I don't knowJones was an evasive witness.Further, his version of this incident that heasked to look at the paper could not recall seeing anything in the paper, butnevertheless made the comment, "That is no news," is not credible to the under-signed.Accordingly, the undersigned credits Irma Lee's testimony and findsthat this incident occurred as testified to by her.James 0. Lee testified that in March or April, 1945, Paul Jones was in thepiessing room of Plant No 2 when the men in the room told Jones about theUnion and Jones "said that they would close our shop down before they wouldlet the Union come in" Jones denied this conversationThe undersigned hasalready found that Jones was not a credible witness. The conversation, how-ever,was also denied by witnesses Witcher, Daniel, and Johnson, all three ofwhom, according to Lee, were present at the time of the conversation's Theundersigned was especially impressed with the credibility of James Lee, andthe manner in which he testified to this incident.Nor is it likely, in the opinionof the undersigned, that if Lee were in fact giving false testimony, that he wouldlist as present at this conversation three employees whom he had no reason tobelieve would support such testimony.Further, it has already been found thatJones made a similar remark on another occasion, and Lee's testimony is con-sistentwith the other findings in this report.For all of these reasons, the11No (late for this incident is given in the record1' Itav Sewell also denied that this conversation took placein ]itspresence, but Lee did nottestify that Sewellwas presentat the time 102DECISIONSOF NATIONALLABOR RELATIONS BOARDundersigned credits James Lee's testimony and finds that the incident occuiiedas testified to by him.Eppe Summerville testified that on several different occasions about March,1945, her supervisor, Ivey, came to her at her machine and Ivey "would ask mehow many more members we would have to have enough to have an electionand probably who some of them were. She named some personally and wantedto know if they were union members." Clemmie Haralson testified that in May,1945, Ivey came to her machine "and asked me if I belonged to the Union andI asked her who wanted to know and she said Mr. Gardner" Gardner was incharge of Plant No. 2.According to Summerville, shortly after this incident,Ivey "came by my machine and said she was sorry she asked Clemie [sic] ifshe was a union member but Mr. Gardner told her to ask and it was her under-standing he was trying to find out and trace who belonged to the union for AirLovvorn." Ivey denied the testimony of both Summerville and Haralson. Theundersigned, however, was impressed with the credibility of Summerville andHaralson, and accordingly credits their testimony and finds that the incidentsset out above occurred as testified to by them.The undersigned finds that by the above conduct of its supervisors, the Cor-poration interfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Other testimony was introduced into the record by the Board to show anti-union remarksand actions by supervisors Strickland, Bradley and Entrekin, byRay Sewell, a nephew of the president and vice-president of the Corporation,and by one Hoyt Broadwell. The undersigned makes no finding of unfair laborpractices on the basis of this testimony for the Board, because he either creditsthe denials of this testimony by witnesses for the Corporation, or he finds thatthis testimony for the Board even if credited does not constitute interference,restraintand coercion.2.Activities of Clifford R. WheelessThe complaint alleges that the Corporation held out its attorney, one CliffordR.Wheeless, to be an "impartial neutral" observer and not paid by the Corpora-tion, although the Corporation in fact did pay for his services, and that theCorporation provided the said Wheeless with company time and property for thepurpose of threatening, coercing, intimidating and restraining employees.The record shows that Wheeless was employed by the Coiporation to cometo the plant and talk to the Corporation supervisors about their responsibilitiesunder the ActWhile lie was at the plant, the employees were told by supervisorsthat lie was available to give advice to the non-supervisory employees as well,and several of the employees in this category went to see himOnly one suchemployee, however, testified as to the substance of a conversation with WheelessThis employee, Troy Lee Payton, testified as follows :I asked Mr. Wheless (sic) if lie thought a union would help us get a raiseand he said, "No, it wouldn't."And I asked him if they would close afterthe union came in and he said, "No, not on account of a union but therecould be a shortage in materials and other things "Q Did Mr. Wheless explain to you in any way how he happened to be oncompany property?A He said-explained he was not on the Sewell pay roll-never had beenand never would be.Wheeless did not testify. It would appear to be hardly proper for the Corpora-tion to employ an attorney to give its employees advice on union mattersFur- SEWELL MANUFACTURING COMPANY103ther,Wheeless' conduct in iendernig advice to both employer and employee onunion matters and falsely stating to the employees that lie was not in the employof the Corporation is certainly open to sei sous criticismNevertheless, therecord does show that the Corporation did not require its non-supervisory em-plo^ees to consult with WheelessThose who (lid consult with him slid so on theirown volitionUnder these circumstances, the undersigned does not believe thatthis one conversation testified to by Troy Lee Payton is suthcient to sustain theallegation in the complaint that Wheeless was employed by the Corporation forthe purpose of interfering with the rights of the employees as guaranteed in theAct, and the undersigned so finds3 Suivcillance of the Union's meeting placeThe Board in its complaint alleged that the Coiporation kept under sur-veilhuiee the actniti^s, meetings, and ineet:n; laic-,s of the UnionIn supportof this allegation the Board presented the iolloiv ing testimonyUnion meetingswere held about once a week at night, commencing with June 6, 1944They wereheld in a union hall situated on Buchanan Street in the town of BremenOnthe occasion of these meetings, according to Board witnesses, there were presentoutside the union hail, either standing or seated in a car, Gardner, supervisor ofPlant No-2, Lewin Thompson. and Lawrence Baxter, shipping clerks," HoytBioadwell, a salesman for the Corporation but during this period working asa shipping clerk,' and hay Sewell, who was employed in pressing work, and wasa nephew of the president and vice president of the CorporationOn one occasion,according to Board witnesses, Lewin Thompson, Lawrence Baxter, and RaySewell were parked in a ear across from the union hall, when Eppe Summervillewent up to the car and "asked them if they wanted to know what was going onin the union hall and if they did, why didn't they come up "All of these individuals denied that they loitered about the union hall or spiedon union meetings.The testimony of the Board witnesses, however, receivedcorroboration in the testimony of two of the Corporation's witnesses, VellaRichie and Cora Kung In addition, the undeisigned has found above, that theCorporation exhibited a considerable interest in union affairs and inquired intounion membership.Further, the undersigned was impressed with the credibilityof the chief witness for the Board on this point, Eppe Summerville. For allthese reasons, the undersigned credits the testimony of the Board witnesses asset out above.The undersigned is further convinced and finds that the purposeof these men in watching the union hall was to spy on the union meetings forthe Corporation.No other explanation appears in the record for their con-tinued and constant presence outside union meetings. In addition, the findingsset out above with regard to the Corporation's anti-union attitude and inquiriesinto union affairs support this conclusionThe undersigned finds that the Corporation kept under surveillance the meet-ings and meeting places of the Union, and by such acts interfered with, re-strained and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The Board also presented testimony to show that Lanier, in charge of PlantNo 1 under Lovvorn, passed by the union hall nearly every clay during a period1lLewin Thompson on ned a fewsharesof stock in the Corporation11There was testimony that at this period Broadwell exercised snpeivisory authority overone other shipping cleikThe undersigned finds, however, that although Bioadwell's posi-tion at the time was somewhat ambiguous,sincehe apparently was workingas a shippingclerk for the Corpoiation moic or less merely to tide the Corporation over a difficultperiod,the recoid, never theless, does not justify a finding that lie was a supervisor 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen union meetings were held during the noon hourLanier did not deny this,but explained that the union hall lay on the route from the plant to his home,and he thus passed by the union hall on his way to and from lunch Sometestimony was presented to the effect that prior to the organization of the UnionLanier employed another route from his home to the plantBut the record doesnot indicate that the route past the union hall was an unusual oneThe under-signed credits Lanier's testimony and finds that he (lid not spy on or keep undersurveillance union meetings.B The discitmmattonsIn June of 1945, the Corporation ceased operating its plants because of lackof materials 15During the period of the shut-down, the Corporation sold to thePartnership its plant in Bowden, Georgia, and Plant No 2 in Bremen.1° Sub-stantially all of the machinery from these plants was moved to the Corpoi ation'sremaining plant in Bremen.This plant was opened and commenced operationson about November 1, 1945Operations were started on it limited scale, and fulloperation was not reached until approximately 4 months laterThe complaint alleged that the Corporation failed to reemploy nine employeesbecause of their union activitiesThe Corporation denied this allegationItsposition was that each of these employees was rejected for a specific reason, afterreview of his or her application. In general, the Corporation's position is thata considerable revision was made in the methods of work, that the officers ofthe Corporation resolved, before reopening the plant, that they wanted a con-siderable improvement in the quality of the garment produced, and that for thisreason wished to reemploy, at least at the beginning of operations, only the bestemployees.Lovvorn and his supervisors testified that applications for employ-ment were received on about October 15, that the supervisors classified theemployees.Lovvorn and his supervisors testified that appli cations for employ-performed, that the cards were then submitted to Lovvorn, who alone made theactual selection of the employees to be rehired.In order to determine this issue, it will be necessary to examine each caseseparately.In considering each case, however, it should be borne in mind thatthe cases are reasonably considered against the background of unfair laborpractices set out above in this report.Further, it is clear from the findingsabove, and the undersigned finds, that the Corporation had knowledge of theactivities of the leading union members.This is evident from the conversationsbetween the Corporation's supervisors and some of these active members, setout above from the evidence that the Corporation's supervisors inquired intounion membership and activity from the evidence that union activity was wide-spread and open in the plant, and lastly from the evidence that the Corporationkept union meetings and meeting places under surveillance.Eppe Summervillebegan to work for the Corporation in 1931. She was em-ployed on the pants line joining flys under Foielady Gladys IveyShe wascomplimented on her work on several different occasions, and according to Ivey,her forelady, was a good worker. Eppe was among the most active if not themost active union employee, and it is evident from the findings above that hersupervisor, Ivey, and the officers of the Corporation had. knowledge of her unionactivities.Lovvorn testified that when the plant reopened in November, 1945, the processof making and joining flys had been combined.Only two employees were needed15 Somework continued on an Army contract until August 194516The question of the Partnership as a successor is discussedinfra. SEWELL MANUFACTURING COMPANY105for this process, so he decided to rehire two employees who had formerly been,employed at making flys since this was the more difficult processA third personwas taken on at this job in March of 1946. Lovvorn testified that Eppe wouldhave been employed at this time, had it not been for the fact that she had, in the.meantime, received a jot) at Bremen Mills and it was against Lovvorn's policy tohire employees who were workiii at other plantsThe record shows thatEppe began to work tot Bremen Mills on January 14, 1946Lovvorn's testimony reveals that as early as the middle of November, 1945,the Corporation began to hire new employees who had never worked for theCorporation beforeLovvorn did not explain- why he failed to offer to Eppeany of these jobs which lie gave to new employeesLo',vorn slid testify that,although lie did not follow any seniority policy, lie gave some consideration to'experience, and Eppe's supervisor testified that Eppe could "operate a plainsewing machine most anywhere."Thus, even if Lovvoin's testimony as to hisfailure to offer Eppe a position on the pants line be accepted, there is still noexplanation in the record for the Corporation's failure to offer her another jobwhich she was admittedly competent to perform, and which the Corporationoffered instead to new, inexperienced personnelIn addition, it appears from.the record that the Corporation offered to other old employees whose jobs hadbeen eliminated, other jobs in the plant.In view of the Corporation's failure to explain this refusal to employ Eppe:Summerville, and in the light of the unfair labor practices found above, theundersigned finds that the Corporation refused to reemploy Eppe Summervillebecause of her union activities.Troy Lee Paytonbegan to work for the Corporation in May, 1939. She wasemployed on canvas under Forelady Flora Pritchaid.According to Pritchard,'Troy Lee did excellent work but was frequently away from her machine, andan her attempt to make up lost time did poor work on these occasions.Next toEppe Summerville, Troy Lee was the most active union employee, and it isevident from the findings above that her supervisor, Pritchard, and the officersof the Corporation had knowledge of her union activities.Lovvorn testified that, in accordance with the Corporation's policy of hiringthe best operators to begin with, Troy Lee was not employed when the plant firstopened because of the poor quality of her work.He further testified that shewas not employed later when production increased because she was then em-ployed at Bremen Mills and "I do not hire other people's help."Troy Lee wentto work at Bremen Mills on November 29, 1945.The Corporation, however, did not contend that Troy Lee's work was of suchpoor quality as-to -warrant her not being hired at all, and indeed, Troy Lee'ssupervisor, Pritchard, testified that in her opinion, Troy Lee should have beenrehired "around the first of December."The Corporation's explanation for its failure \to reemploy Troy Lee does not,explain all the facts.Under the Corporation's explanation that it wished toreemploy the better employees first, it could show that it therefore did not re-employ Troy Lee until other employees with better performance had been reem-ployed.But, as in the case of Eppe Summerville, this in no way explains whycompletely new and inexperienced employees were taken on before Troy Lee wasoffered employment, and, as the record shows, before Troy Lee secured employ-ment at Bremen Mills."-11One of these new inexperienced employees who was taken on by the Corporation beforeTroy Lee secured employment at Bremen Mills was later put to work on canvas, which hadbeen Troy Lee's operation 106DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned,accordingly,cannot credit the reasons advanced by the Cor-poration for its refusal to reemploy Troy Lee Payton,and in view of the unfairlabor practices found above, finds that the Corporation refused to reemploy TroyLee Payton because of her union activitiesLonie Summervillebegan to work for the Corporation in 1931At the timeof the shut-down in June,1945,her job was tackingcoatcollars under the super-vision of Forelady Entrekin.She was among the most active union members ;and it is evident from the record and the undersigned finds that her forelady,Entrekin,and the officers of the Corporation had knowledge of her union mem-bership and activityLovvorn testified that "Mrs Lonie Summerville was not employed for oneieason,that of poor qualitywork"The Corporation,however, didnot, in theopinion of the undersigned,present any evidence which supports this assertion ofLovvornLouie's forelady,Entrekin, although critical of her work, did nottestify that her work was of so poor a nature as to warrant Lonie's dismissal, orthe refusal to reemploy herEntrekin testified that Lonie"was capable of doinggood work but she didn't put the right amount of time in on her work." She alsotestified that she, on occasion,complained to Lamer and Lovvorn about Lonie'sworkBut she admitted that she reported others for bad work as well as Lonie,and that the quality of the work that Lonie (lid in the period before the shut-downwas notverydifferent from what she had done prior to that period 18Lonie had been employed by the Corporation for 14 yearsClearly, if she hadbeen a consistently poor worker during all of this period, she should have beendischarged or laid off long before the shut-down of 1945Witnesses for the Cor-poration did testify that a number of unsatisfactory employees were retainedduring the war period because of the difficulty in securing help at that timeButthis does not explain the Corporation's retention of Lonie for the many yearsprior to the war.The Corporation certainly makes no sufficient showing of poorwork that would serve to rebut this work record of 14 years.There is merely anassertion by Lovvorn of poor work,testimony by Entrekin that Lonie had beencriticized,but apparently not to a much greater extent than other employees,and anadmission by Entrekin that Lonie's work prior to the shut-down was aboutthe same as it had been before that timeThe undersigned,accordingly.cannotcreditthe reasons given by the Corpo-ration for its refusal to reemploy Louie Summerville,and in view of the unfairlabor practices found above,the undersigned finds that the Corporation refusedto employ Lonie Summerville because of her union activities.Cordr-a Payton,Troy Lee l'ayton'smother,began to work for the Corporationin 1931Atthe time of the shut-clown in June, 1945, she was sewing side seamsand joining shoulder seams under Forelady Mary Bradley.She was amongthe most active union members. It is evident from the record and the under-signed finds that her forelady,Bradley, and the officers of the Corporation hadknowledge of her union membership and activity.Cordia testified that Lovvornon several occasions told her that her work was very good.According to Lovvorn.Cordiawas not reemployed because of poor qualitywork and because she was very obstinate about doing her work over and had avery bad dispositionCordia's forelady,Bradley,also testified that Cordia'swork was unsatisfactory.But Cordia had a work history of 14 years with theCorporation.There is no explanation for her retention during this long periodof time if both herworkand her disposition were unsatisfactoryThe testi-mony that the Corporation did not wish to dismiss employees during the war18Thistestimony of El ntrekin's is in directconflict with that of Lovvorn's,which theundersigned does not credit, to the effect that in the period prior to the shut-down LonieSummerville did "an even worse job than she formerly did." SEWELL MANUFACTURING COMPANY107period, does not explain it, retention of Cordia during the long period prior tothe warViewing the entire record, the undersigned cannot ciedit the reasons given bythe Corporation for the failure to reemploy Cordia Payton, and in the light ofthe unfair labor practices found above, the undersigned finds that the Corpora-tion refused to reemploy Coi dia Payton because of her union activitiesJames O Leewent to work for the Corporation in June, 1943.He was a presserat the time of the shut-downLee was au active member of the Union. Hecarried union literature around the shop and spoke about the Union in the plantIt is evident from the record and the undersigned finds that the ofhceis of theCorporation had knowledge of his union membership and activities.When asked why he was not reemployed, Lovvorn testified as follows :James O. Lee came to our plant in 19,13 after a number of our boys had goneinto the ServiceWe had 74 or 75 of them Some of them were alreadyreturning.I realized that with a smaller production that it would be im-possible to use all of the employees we had from the men's standpoint inJune and also the men returning from the Service.It is a fair inference from this testimony that the Corporation did not rehireLee because it reemployed, among men, only returning service men and men whohad been employed in June 1945 at the time of the shut-downBut at a laterpoint in his testimony, Lovvorn stated that after the plant reopened in Novemberhe hired new male employees who had never before been in the employ of theCorporationHe mentioned two such employees specifically, and stated thatthe Corporation might have hired other new employeesObviously, Lovvorn'stestimony that Lee was not reemployed because all jobs were taken by returningservicemen cannotbe credited if, in fact, entirely new male employees werehired by the Corporation.Accoiduigly, the undersigned does not ciedit Lovvorn's testimony as to thereasons for the Corporation's refusal to reemploy Lee. and finds, in view of theunfair labor practices set out above, that the Corporation refused to reemployLee becauseof his unionactivitiesBennie McPhersonwent to work for the Corporation in 1933At the tuneof the shut-down, she was basting lapels under Forelady EntrekinShe was anactive union memberShe talked about the Union and put out union literaturein the shop It is evident from the record and the undersigned finds that theofficers of the Corporation had knowledge of her union membership and actin itiesMcPherson was 56 years of age at the time of the hearingAccording to Lovvorn, McPherson was not reemployed because her job waseliminated, and because of her age he did not wish to break her in on it newoperation.But the Corporation made no showing that it had decided, uponreopening the plant, to enforce a general policy of retiring people because ofold age.Mrs Keever, who worked oil the same job as McPherson. was about 53years of age at the time of the shut-down, but was nevertheless transferred toanother jobFarther, the Corporation presented no testimony to show thatany other employee, aside from McPherson, had not been reemployed becauseof his or her agoNot only is there no evidence that the Corporation had anypolicy of retiring or refusing to rehire employees at a certain age, but thereis in addition no evidence to indicate that McPherson's age was reflected inpoor or inefficient work.Oil the contrary, McPherson's forelady, Entreknr,testified that she would not say that McPherson's work was poor, or thatDlcl'herson had been unduly criticized for errors in her work.'°i'JDespite thisEntrek.n testified that a newoperationwouldrequire"the work of steadylingers whichI don't think MrsMcPherson has" Entiekin,however,stated no facts mevper'reucewhich wouldsupport this opinion 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the absence of some showing that the Corporation had a general policyregarding the retiring or rehiring of employees at a certain age, or put intoeffect such a policy on the reopening of the plant or else sonic evidence thatMcPherson's age had rendered her inefficient at work, the undersigned cannotcredit the G.iporation's reasons for the refusal to reemploy McPherson.Theundersigned tiods, in view of the unfair labor practices set out above, that theCorporation refused to reemploy McPherson because of her union activitiesHobart Entrekmbegan to work for the Corporation in December, 1941.Atthe time of the shut-down, he was a recutter.He was an active union memberLovvorn testified that the recutting job was eliminated ashen the plant wasieopened in November, and that this work was done by cuttersAll of theemployees engaged in that job appear to have at least as much seniority asEntrekin, and many of them were returning service wrenThe undersigned findsthat the Corporation's failure to reemploy Rntrekin was not due to his unionactivitiesW B. Rabunbegan to work for the Corporation in September, 1942He wasa presser at the time of the shut-down in June, 1945He was an active unionmember.Lovvorn testified that Rabun was not reemployed "hecause of his moralcharacter as far as I was concerned. By that I mean continuous drinking, bydoing certain things, tanning in his time that was irregular and by his con-teniptuous attitude towards my supervisors " There is festimoray, in the record,which the undersigned ci edits, to support these assertions of LovvornTheundersigned accordingly finds that the Corporation's failure to reemploy Itabunwas not due to his union activities.Will Bargerbegan to work for the Corporation in March, 1943He was aseam presser at the time of the shut-down. Barger was a member of the Union,but was not especially active.Lovvorn testified that Barger was not reemployed because he "was just nottotally competent to learn to do a job." There is testimony in the record, whichtthe undersigned credits, to support this assertion of LovvornThe undersignedaccordingly finds that the Corporation's failure to reemploy Barger was notdue to his union activities.ConclusionsThe undersigned finds that the Corporation discriminated against Eppe Sum-merville, Troy Lee Payton, Lonie Summerville, Cordia Payton, James 0 Lee,and Bunnie McPherson, in regard to their hire and tenure of employment,thereby discouraging membership in the Union.The undersigned further finds that the Corporation did not discriminate againstHobart Entrekin. W B Rabun, or Will Barger because of their union activitiesC. The responsibility of the PartnershipThe complaint alleged that the Partnership was a successor to the Corporationand as such responsible for the acts of the Corporation.The undisputed factsare as followsAfter the slut-down in June, 1945, Warren Sewell. president ofthe Corporation, sold all of his stock to the Corporation for cashShortlythereafter, he, togethermth his wife, organized the PartnershipThe Partner-ship purchased from the Corporation, the Corporation's plant in Bowden, Georgia,and plant No 2 in Brennen. The purchase included only the plant buildingsSubstantially all of the machinery from both buildings was removed to theCorporation's other plant in Bremen, and the Partnership, before it commencedoperations, purchased entirely new machinery for this purposeThere was no SEWELL MANUFACTURING COMPANY109arrangement or discussion between the Corporation and the Partnership withregard to the employees who had worked at the various plants. The recordshows that the Partnership lined two supervisors and one salesman who hadpreviously worked for the CorporationBoth the Corporation and the Partnership are now engaged in the manufactureand sale of men's clothingTheie is no evidence as to any arrangement betweenthem on the questions of customers, suppliers, or any other matter.On thecontrary. it appeais cleat ttoni the record that they are competing enterprisesIn the opinion of the undersigned these facts do not warrant a finding ofsucceswrshipIn no sense has the Partnership succeeded to the Corporationas a business enterprise. Indeed the Corporation has neither in whole nor inpart discontinued its operationsThe transaction between the Corporation andthe Partnership appeais, on this record, to have been nothing more than a saleof real estateThe undersigned accordingly finds that the Partnership is not:isuccessor to the Corporation.=°IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Corporation found to be unfair labor practices In SectionIII,above, occui ring in connection with the operations of the Corporationdescribed in Section I, above, have a close, intimate, and substantial relation totrade. traffic, and commerce aniong the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce,V THE REMEDYThe undersigned finds that the Corporation by the anti-union statements andactions of its officials and supervisors and the discrimination against the sixmost active union members, engaged in a campaign designed to defeat the self-oiganization of its employeesThe statements and actions of the Corporation'sofficials and supeivisors evince a clear attitude of opposition to the Union andthe purpose of the Act, and it determination generally to interfere with therights guaranteed in Section 7Because of the unlawful conduct of the Corpo-ration and since there appears to be an underlying attitude of opposition to thepurpose of the Act, the undei signed finds that the danger of the commission ofunfair labor practices geneially is to be anticipated from the Corporation'sconduct in the pastThe undersigned will accordingly recommend that theCorporation cease and desist from in any manner infringing upon the rightsguaranteed in Section.7 of the Act.iiThe undersigned has found that the Corporation discriminated in regard tothe hire and tenure of employment of Eppe Summerville, Troy Lee Payton,Lonie Summerville, Cordia Payton, James O. Lee and Bunnie McPherson,thereby discouraging membership in the UnionIt will accordingly be recom-mended that the Corporation otter these employees immediate and tull rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, displacing, if pecessary, anyemployee kited by the Corporation for the first time after November 1, 1945,J0Since the allegation in the complaint that the Partnership iliscrhninated against Leeand Entrekin iested squaiely in the allegation of suecessoiship, it is not necessary to discusstheir Cases as against the PartnershipA different question might have been presented ifthe complaint had alleged disciimination by the Psitnership against these two on the theoryof iefusal to hire even in the absence of successorshipCfPhelps Dodge Coop v N L,R B,313U S 17721SeeN L If B v Express Publishing Company,312 U S 426 ,May Departpient StoresCompany i N L R B ,a26 U S 376 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date the plant reopened, and that the Corporation make whole these em-ployees for any loss of pay they may have suffered by reason of the discrimina-tion against them by payment to each of the employees of a sum of money equalto that which he or she normally would have earned as wages from the dateof the discrimination against him or her, to the (late of the offer of reinstatement,lesshis or her net earnings 22 during that periodFor this purpose, since itmay be impossible to determine the exact date on which these employees wouldhave gone back to work, had they not been discriminated againt, the under-signed will fix the date of discrimination, in the case of the female employees,the date on which the first female employee, not previously employed by theCorporation, was hired, and in the case of Lee, the date on which thefirstmaleemployee, not previously employed by the Corporation, was hired.Upon the basis of the above findings of fact, and upon the entire record inthe case, theundersignedmakes the following :CONCT.USiONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Corporation has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the Act.3By discriminating in regard to the hire and tenure of employment of EppeSummerville, Troy Lee Payton, Louie Summerville, James O. Lee, Cordia Paytonand Bunnie McPherson, thereby discouraging membership in the Union, theCorporation has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (0) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and(7) of the Net.5.The Corporation did not discriminate in regard to the hire and tenure ofemployment of Hobart Entrekin, W B. Rabun, and Will Barger6.The Partnership is not a successor to the Corporation, and is not responsiblefor the unfair labor practices of the Corpoiation7.The Partnership has not engaged in unfair labor practices within the mean-ing of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that Sewell Manufacturing Company, its agents,successors, and assigns shall :1Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workeis of America,CIO, or in any other labor organization of its employees, by discriminatorily dis-charging employees, or by discriminating in any other manner in regard to theirhireor tenure of employment or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor orgamza-zeBy "netearnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for his unlawful discharge and the conse-quent necessity of his seeking employment elsewhereSeeMatter of Crossett LumberCompany,8N L R. B. 440. Monies received for work performed upon Federal, State,county, municipal or other work-relief projects shall be considered as earnings.See Re-public Steel Corporation v. N L R B ,311 U. S. 7. SEWELL MANUFACTURING COMPANY111tions, to join or assist Amalgamated Clothing Workers of America, CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the purpose of col-lective bargaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(.a)Offer to Eppe Somerville, Troy Lee Payton, Lonie Summerville, CordiaPayton, James O. Lee and Bunnie McPherson immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges as set forth in the Remedy and make saidemployees whole for any loss of pay they may have suffered by reason of thediscrimination against them, by payment to each of them of a sum of moneycomputed as set forth in the Remedy ;(b)Post at its plant in Bremen, Georgia, copies of the notice attached hereto,marked "Appendix A " Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the Corporation,be posted by it immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Corporation to insure that said notices are not altered, detaced or coveredby other material;(c)' File with the Regional Director for the Tenth Region on or before ten (10)days from the date of the icceipt of this Intermediate Report a report in writingsetting forth in detail the manner and form in which the Corporation has compliedwith the foregoing recommendations.It is further recommended that the complaint be dismissed so far as it allegesthat the Corporation engaged in unfair labor practices through the activities ofone Clifford Wheeless, and that the Corporation discriminated in regard to thehire and tenure of employment of Hobart Entrekin, W. B. Rabun, and Will Barger,thereby discouraging membership in Amalgamated Clothing Workers of America,CIO.It is further recommended that the complaint be dismissed so far as it allegesthatWarren Sewell and Ava Sewell, doing business as Warien Sewell ClothingCompany, is a successor to Sewell Manufacturing Company, or that the saidWarren Sewell Clothing Company engaged in any unfair labor practices withinthe meaning of the Act.It is further recommened that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Corporation notifies said RegionalDirector that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Corporation to take theaction aforesaid.'As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such mtate-731242-47-vol 72-9 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of exceptions and/or brief,the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional DirectorAs further provided in said Section 33, shouldany party desire permission to argue orally before the Board,request thereformust be made in writing to the Board within ten (10)days from the date ofthe of der transferring the case to the BoardAny partydesiring to submit abrief in support of the Intermediate Report shall do so within fifteen(15) (laysfrom the date of the entry of the order transferring the case to the Board, byfilingwith the Board an original and four copies thereof,and by immediatelyserving acopythereof upon each of the other parties and the Regional Director.DAVID REIN,Trial Examiner.Dated August 2, 1946.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with. restrain, or coerce our employeesin the exec cise of their right to self-organization, to form labor organizations,to join or assist Amalgamated Clothing Woikers of America, CIO, or anyother labor organization, to bargain collectively thioumu representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionWe will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without piejudiceto any seniority of other rights and privileges previously enjoyed, and makethem whole for any loss of pad suffeied as a result of the discrimination.Eppe SummervilleCordia Pa}tonT.oy Lee PaytonJames 0 LeeLonie SummervilleBunmie McPhersonAll our employees are free to become or remain inenibea s of the above-namedunion or any other labor organizationWe will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.SEW'FLL M.INUFACTUR!NG COMPANYDated------------------------By-------------------- ---------------(Representative)(Title)NOTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.